Case 1:19-cv-02184-TJK Document 5-6 Filed 07/26/19 Page 1 of 10




                Exhibit 5
         Case 1:19-cv-02184-TJK Document 5-6 Filed 07/26/19 Page 2 of 10




                                                                                         0923184

                              UNITED STATES OF AMERICA
                             FEDERAL TRADE COMMISSION


COMMISSIONERS:                Jon Leibowitz, Chairman
                              J. Thomas Rosch
                              Edith Ramirez
                              Julie Brill
                              Maureen K. Ohlhausen

____________________________________
                                     )
In the Matter of                     )
                                     )
                                     )                      DOCKET NO. C-4365
FACEBOOK, INC.,                      )
a corporation.                       )
____________________________________)

                                   DECISION AND ORDER

        The Federal Trade Commission, having initiated an investigation of certain acts and
practices of the Respondent named in the caption hereof, and the Respondent having been
furnished thereafter with a copy of a draft Complaint that the Bureau of Consumer Protection
proposed to present to the Commission for its consideration and which, if issued, would charge
the Respondent with violation of the Federal Trade Commission Act, 15 U.S.C. § 45 et seq.;

         The Respondent and counsel for the Commission having thereafter executed an
Agreement Containing Consent Order (“Consent Agreement”), an admission by the Respondent
of all the jurisdictional facts set forth in the aforesaid draft Complaint, a statement that the
signing of said Consent Agreement is for settlement purposes only and does not constitute an
admission by the Respondent that the law has been violated as alleged in such Complaint, or that
the facts as alleged in such Complaint, other than jurisdictional facts, are true, and waivers and
other provisions as required by the Commission’s Rules; and

        The Commission having thereafter considered the matter and having determined that it
has reason to believe that the Respondent has violated the Federal Trade Commission Act, and
that a Complaint should issue stating its charges in that respect, and having thereupon accepted
the executed Consent Agreement and placed such Consent Agreement on the public record for a
period of thirty (30) days for the receipt and consideration of public comments, and having
carefully considered the comments filed by interested persons, now in further conformity with


                                                1
         Case 1:19-cv-02184-TJK Document 5-6 Filed 07/26/19 Page 3 of 10




the procedure described in Commission Rule 2.34, 16 C.F.R. § 2.34, the Commission hereby
issues its Complaint, makes the following jurisdictional findings, and enters the following order:

1.     Respondent Facebook, Inc. (“Facebook”) is a Delaware corporation with its principal
       office or place of business at 1601 Willow Road, Menlo Park, California 94025.

2.     The Federal Trade Commission has jurisdiction of the subject matter of this proceeding
       and of the Respondent, and the proceeding is in the public interest.

                                             ORDER

                                         DEFINITIONS

For purposes of this order, the following definitions shall apply:

1.     Unless otherwise specified, “Respondent” shall mean Facebook, its successors and
       assigns. For purposes of Parts I, II, and III of this order, “Respondent” shall also mean
       Facebook acting directly, or through any corporation, subsidiary, division, website, or
       other device.

2.     “Commerce” shall be defined as it is defined in Section 4 of the Federal Trade
       Commission Act, 15 U.S.C. § 44.

3.     “Clear(ly) and prominent(ly)” shall mean:

       A.      in textual communications (e.g., printed publications or words displayed on the
               screen of a computer or mobile device), the required disclosures are of a type,
               size, and location sufficiently noticeable for an ordinary consumer to read and
               comprehend them, in print that contrasts highly with the background on which
               they appear;

       B.      in communications disseminated orally or through audible means (e.g., radio or
               streaming audio), the required disclosures are delivered in a volume and cadence
               sufficient for an ordinary consumer to hear and comprehend them;

       C.      in communications disseminated through video means (e.g., television or
               streaming video), the required disclosures are in writing in a form consistent with
               subpart (A) of this definition and shall appear on the screen for a duration
               sufficient for an ordinary consumer to read and comprehend them, and in the
               same language as the predominant language that is used in the communication;
               and

       D.      in all instances, the required disclosures: (1) are presented in an understandable
               language and syntax; and (2) include nothing contrary to, inconsistent with, or in

                                                 2
        Case 1:19-cv-02184-TJK Document 5-6 Filed 07/26/19 Page 4 of 10




               mitigation of any statement contained within the disclosure or within any
               document linked to or referenced therein.

4.     “Covered information” shall mean information from or about an individual consumer
       including, but not limited to: (a) a first or last name; (b) a home or other physical address,
       including street name and name of city or town; (c) an email address or other online
       contact information, such as an instant messaging user identifier or a screen name; (d) a
       mobile or other telephone number; (e) photos and videos; (f) Internet Protocol (“IP”)
       address, User ID or other persistent identifier; (g) physical location; or (h) any
       information combined with any of (a) through (g) above.

5.     “Nonpublic user information” shall mean covered information that is restricted by one or
       more privacy setting(s).

6.     “Privacy setting” shall include any control or setting provided by Respondent that allows
       a user to restrict which individuals or entities can access or view covered information.

7.     “Representatives” shall mean Respondent’s officers, agents, servants, employees,
       attorneys, and those persons in active concert or participation with them who receive
       actual notice of this Order by personal service or otherwise.

8.     “Third party” shall mean any individual or entity that uses or receives covered
       information obtained by or on behalf of Respondent, other than: (1) a service provider of
       Respondent that (i) uses the covered information for and at the direction of Respondent
       and no other individual or entity and for no other purpose; and (ii) does not disclose the
       covered information, or any individually identifiable information derived from such
       covered information, except for, and at the direction of, Respondent, for the purpose of
       providing services requested by a user and for no other purpose; or (2) any entity that
       uses the covered information only as reasonably necessary: (i) to comply with applicable
       law, regulation, or legal process, (ii) to enforce Respondent’s terms of use, or (iii) to
       detect, prevent, or mitigate fraud or security vulnerabilities.

9.     “User” shall mean an identified individual from whom Respondent has obtained
       information for the purpose of providing access to Respondent’s products and services.

                                                 I.

       IT IS ORDERED that Respondent and its representatives, in connection with any
product or service, in or affecting commerce, shall not misrepresent in any manner, expressly or
by implication, the extent to which it maintains the privacy or security of covered information,
including, but not limited to:

A.             its collection or disclosure of any covered information;


                                                 3
         Case 1:19-cv-02184-TJK Document 5-6 Filed 07/26/19 Page 5 of 10




B.             the extent to which a consumer can control the privacy of any covered
               information maintained by Respondent and the steps a consumer must take to
               implement such controls;

C.             the extent to which Respondent makes or has made covered information
               accessible to third parties;

D.             the steps Respondent takes or has taken to verify the privacy or security
               protections that any third party provides;

E.             the extent to which Respondent makes or has made covered information
               accessible to any third party following deletion or termination of a user’s account
               with Respondent or during such time as a user’s account is deactivated or
               suspended; and

F.             the extent to which Respondent is a member of, adheres to, complies with, is
               certified by, is endorsed by, or otherwise participates in any privacy, security, or
               any other compliance program sponsored by the government or any third party,
               including, but not limited to, the U.S.-EU Safe Harbor Framework.

                                                  II.

         IT IS FURTHER ORDERED that Respondent and its representatives, in connection
with any product or service, in or affecting commerce, prior to any sharing of a user’s
nonpublic user information by Respondent with any third party, which materially exceeds the
restrictions imposed by a user’s privacy setting(s), shall:

       A.      clearly and prominently disclose to the user, separate and apart from any “privacy
               policy,” “data use policy,” “statement of rights and responsibilities” page, or other
               similar document: (1) the categories of nonpublic user information that will be
               disclosed to such third parties, (2) the identity or specific categories of such third
               parties, and (3) that such sharing exceeds the restrictions imposed by the privacy
               setting(s) in effect for the user; and

       B.      obtain the user’s affirmative express consent.

Nothing in Part II will (1) limit the applicability of Part I of this order; or (2) require Respondent
to obtain affirmative express consent for sharing of a user’s nonpublic user information initiated
by another user authorized to access such information, provided that such sharing does not
materially exceed the restrictions imposed by a user’s privacy setting(s). Respondent may seek
modification of this Part pursuant to 15 U.S.C. §45(b) and 16 C.F.R. 2.51(b) to address relevant
developments that affect compliance with this Part, including, but not limited to, technological
changes and changes in methods of obtaining affirmative express consent.


                                                  4
        Case 1:19-cv-02184-TJK Document 5-6 Filed 07/26/19 Page 6 of 10




                                               III.

        IT IS FURTHER ORDERED that Respondent and its representatives, in
connection with any product or service, in or affecting commerce, shall, no later than sixty (60)
days after the date of service of this order, implement procedures reasonably designed to ensure
that covered information cannot be accessed by any third party from servers under Respondent’s
control after a reasonable period of time, not to exceed thirty (30) days, from the time that the
user has deleted such information or deleted or terminated his or her account, except as required
by law or where necessary to protect the Facebook website or its users from fraud or illegal
activity. Nothing in this paragraph shall be construed to require Respondent to restrict access to
any copy of a user’s covered information that has been posted to Respondent’s websites or
services by a user other than the user who deleted such information or deleted or terminated such
account.

                                               IV.

         IT IS FURTHER ORDERED that Respondent shall, no later than the date of service of
this order, establish and implement, and thereafter maintain, a comprehensive privacy program
that is reasonably designed to (1) address privacy risks related to the development and
management of new and existing products and services for consumers, and (2) protect the
privacy and confidentiality of covered information. Such program, the content and
implementation of which must be documented in writing, shall contain controls and procedures
appropriate to Respondent’s size and complexity, the nature and scope of Respondent’s
activities, and the sensitivity of the covered information, including:

       A.      the designation of an employee or employees to coordinate and be responsible for
               the privacy program.

       B.      the identification of reasonably foreseeable, material risks, both internal and
               external, that could result in Respondent’s unauthorized collection, use, or
               disclosure of covered information and an assessment of the sufficiency of any
               safeguards in place to control these risks. At a minimum, this privacy risk
               assessment should include consideration of risks in each area of relevant
               operation, including, but not limited to: (1) employee training and management,
               including training on the requirements of this order, and (2) product design,
               development, and research.

       C.      the design and implementation of reasonable controls and procedures to address
               the risks identified through the privacy risk assessment, and regular testing or
               monitoring of the effectiveness of those controls and procedures.

       D.      the development and use of reasonable steps to select and retain service providers
               capable of appropriately protecting the privacy of covered information they
               receive from Respondent and requiring service providers, by contract, to

                                                5
        Case 1:19-cv-02184-TJK Document 5-6 Filed 07/26/19 Page 7 of 10




               implement and maintain appropriate privacy protections for such covered
               information.

       E.      the evaluation and adjustment of Respondent’s privacy program in light of the
               results of the testing and monitoring required by subpart C, any material changes
               to Respondent’s operations or business arrangements, or any other circumstances
               that Respondent knows or has reason to know may have a material impact on the
               effectiveness of its privacy program.

                                                V.

        IT IS FURTHER ORDERED that, in connection with its compliance with Part IV of
this order, Respondent shall obtain initial and biennial assessments and reports (“Assessments”)
from a qualified, objective, independent third-party professional, who uses procedures and
standards generally accepted in the profession. A person qualified to prepare such Assessments
shall have a minimum of three (3) years of experience in the field of privacy and data protection.
All persons selected to conduct such Assessments and prepare such reports shall be approved by
the Associate Director for Enforcement, Bureau of Consumer Protection, Federal Trade
Commission, Washington, D.C. 20580, in his or her sole discretion. Any decision not to approve
a person selected to conduct such Assessments shall be accompanied by a writing setting forth in
detail the reasons for denying such approval. The reporting period for the Assessments shall
cover: (1) the first one hundred and eighty (180) days after service of the order for the initial
Assessment, and (2) each two (2) year period thereafter for twenty (20) years after service of the
order for the biennial Assessments. Each Assessment shall:

       A.      set forth the specific privacy controls that Respondent has implemented and
               maintained during the reporting period;

       B.      explain how such privacy controls are appropriate to Respondent’s size and
               complexity, the nature and scope of Respondent’s activities, and the sensitivity of
               the covered information;

       C.      explain how the privacy controls that have been implemented meet or exceed the
               protections required by Part IV of this order; and

       D.      certify that the privacy controls are operating with sufficient effectiveness to
               provide reasonable assurance to protect the privacy of covered information and
               that the controls have so operated throughout the reporting period.

Each Assessment shall be prepared and completed within sixty (60) days after the end of the
reporting period to which the Assessment applies. Respondent shall provide the initial
Assessment to the Associate Director for Enforcement, Bureau of Consumer Protection, Federal
Trade Commission, Washington, D.C. 20580, within ten (10) days after the Assessment has been
prepared. All subsequent biennial Assessments shall be retained by Respondent until the order is

                                                6
        Case 1:19-cv-02184-TJK Document 5-6 Filed 07/26/19 Page 8 of 10




terminated and provided to the Associate Director of Enforcement within ten (10) days of
request.

                                                 VI.

       IT IS FURTHER ORDERED that Respondent shall maintain and upon request make
available to the Federal Trade Commission for inspection and copying, a print or electronic copy
of:

       A.     for a period of three (3) years from the date of preparation or dissemination,
              whichever is later, all widely disseminated statements by Respondent or its
              representatives that describe the extent to which Respondent maintains and
              protects the privacy, security, and confidentiality of any covered information,
              including, but not limited to, any statement related to a change in any website or
              service controlled by Respondent that relates to the privacy of such information,
              along with all materials relied upon in making such statements, and a copy of
              each materially different privacy setting made available to users;

       B.     for a period of six (6) months from the date received, all consumer complaints
              directed at Respondent or forwarded to Respondent by a third party, that relate to
              the conduct prohibited by this order and any responses to such complaints;

       C.     for a period of five (5) years from the date received, any documents, prepared by
              or on behalf of Respondent, that contradict, qualify, or call into question
              Respondent’s compliance with this order;

       D.     for a period of three (3) years from the date of preparation or dissemination,
              whichever is later, each materially different document relating to Respondent’s
              attempt to obtain the consent of users referred to in Part II above, along with
              documents and information sufficient to show each user’s consent; and documents
              sufficient to demonstrate, on an aggregate basis, the number of users for whom
              each such privacy setting was in effect at any time Respondent has attempted to
              obtain and/or been required to obtain such consent; and

       E.     for a period of three (3) years after the date of preparation of each Assessment
              required under Part V of this order, all materials relied upon to prepare the
              Assessment, whether prepared by or on behalf of Respondent, including but not
              limited to all plans, reports, studies, reviews, audits, audit trails, policies, training
              materials, and assessments, for the compliance period covered by such
              Assessment.




                                                  7
         Case 1:19-cv-02184-TJK Document 5-6 Filed 07/26/19 Page 9 of 10




                                                VII.

        IT IS FURTHER ORDERED that Respondent shall deliver a copy of this order to (1)
all current and future principals, officers, directors, and managers; (2) all current and future
employees, agents, and representatives having supervisory responsibilities relating to the subject
matter of this order, and (3) any business entity resulting from any change in structure set forth in
Part VIII. Respondent shall deliver this order to such current personnel within thirty (30) days
after service of this order, and to such future personnel within thirty (30) days after the person
assumes such position or responsibilities. For any business entity resulting from any change in
structure set forth in Part VIII, delivery shall be at least ten (10) days prior to the change in
structure.

                                                VIII.

         IT IS FURTHER ORDERED that Respondent shall notify the Commission within
fourteen (14) days of any change in Respondent that may affect compliance obligations arising
under this order, including, but not limited to, a dissolution, assignment, sale, merger, or other
action that would result in the emergence of a successor corporation; the creation or dissolution
of a subsidiary, parent, or affiliate that engages in any acts or practices subject to this order; the
proposed filing of a bankruptcy petition; or a change in either corporate name or address. Unless
otherwise directed by a representative of the Commission, all notices required by this Part shall
be sent by overnight courier (not the U.S. Postal Service) to the Associate Director of
Enforcement, Bureau of Consumer Protection, Federal Trade Commission, 600 Pennsylvania
Avenue NW, Washington, D.C. 20580, with the subject line In the Matter of Facebook, Inc.,
FTC File No.[ ]. Provided, however, that in lieu of overnight courier, notices may be sent by
first-class mail, but only if an electronic version of any such notice is contemporaneously sent to
the Commission at Debrief@ftc.gov.

                                                 IX.

        IT IS FURTHER ORDERED that Respondent, within ninety (90) days after the date of
service of this order, shall file with the Commission a true and accurate report, in writing, setting
forth in detail the manner and form of their own compliance with this order. Within ten (10)
days of receipt of written notice from a representative of the Commission, Respondent shall
submit additional true and accurate written reports.

                                                 X.

        This order will terminate on July 27, 2032, or twenty (20) years from the most recent date
that the United States or the Federal Trade Commission files a complaint (with or without an
accompanying consent decree) in federal court alleging any violation of the order, whichever
comes later; provided, however, that the filing of such a complaint will not affect the duration of:


                                                  8
        Case 1:19-cv-02184-TJK Document 5-6 Filed 07/26/19 Page 10 of 10




       A.      any Part of this order that terminates in fewer than twenty (20) years; and

       B.      this order if such complaint is filed after the order has terminated pursuant to this
               Part.

Provided, further, that if such complaint is dismissed or a federal court rules that Respondent did
not violate any provision of the order, and the dismissal or ruling is either not appealed or upheld
on appeal, then the order will terminate according to this Part as though the complaint had never
been filed, except that this order will not terminate between the date such complaint is filed and
the later of the deadline for appealing such dismissal or ruling and the date such dismissal or
ruling is upheld on appeal.

        By the Commission, Commissioner Rosch dissenting and Commissioner Ohlhausen not
participating.


                                              Donald S. Clark
                                              Secretary
SEAL
ISSUED: July 27, 2012




                                                 9
